Title: To James Madison from Alexander Smyth, 23 April 1812
From: Smyth, Alexander
To: Madison, James


Sir,
Washington City Apl. 23d. 1812.
Some weeks since my feelings compelled me to address to you a note offering some justificatory evidence. I now present it.
I beg you to be assured, Sir, that there is no man who would with more reluctance give you a moments trouble, or pain; but it is a duty I owe to myself, and a family whose interests I have sacrificed to the nation, to enable you fairly to appreciate my pretensions. I have the honor to be, With most perfect respect, Your Most Obt.
Alexander Smyth
 